Citation Nr: 0413963	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for shell fragment wound scar of the right forearm. 
 
2.  Entitlement to an initial rating in excess of 10 percent 
for shell fragment wound scar of the thoracic spine. 
 
3.  Entitlement to an initial rating in excess of zero 
percent for residuals of shell fragment wound to the right 
lower abdomen.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 until January 
1970.

This matter came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 1999 
rating decision of the Regional Office in Atlanta, Georgia 
that granted service connection for shell fragment wound 
residuals of the right forearm, thoracic spine and lower 
abdomen, each rated noncompensably disabling from January 5, 
1999.  During the pendency of the appeal, the zero percent 
ratings for the right forearm and thoracic spine scar 
residuals were increased to 10 percent, effective from 
January 5, 1999, by rating action dated in November 2003.


REMAND

In June 2001 the Board remanded this case in part in order to 
request the veteran's service medical records from the 
National Personnel Records Center.  The veteran served in the 
Army from May 1966 until January 1970.  In June 2001 the RO 
requested the veteran's service medical records.  No response 
has been received from National Personnel Records Center.  As 
such the Board is of the opinion that additional development 
is warranted

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO should inform the 
veteran to provide any evidence in his 
possession pertinent to his claims which 
has not been previously submitted.

2.  The RO is requested to ask the 
National Personnel Records Center to 
furnish the veteran's service medical 
records.  Inform the NPRC that no 
response was received from the prior 
request.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims in appellate status.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




